DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment filed on 10/19/2022 Applicant cancelled claims 38-40, 44, and 48-49,  amended claims 41-43, 45-47 and added the new claim 52. Claims 41-43, 45-47, and 50-52 are pending and are currently examined.

Withdrawn claim rejections
Claim Rejections - 35 USC § 112
The rejection of claims 38-40, 44, and 48-49 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of the cancelation of the claims.

New and maintained claim rejections necessitated by amendment
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 41-43, 45-47, 50-51 remain and claim 52 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
As iterated in the previous Office action, in Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), it is noted that to show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).
Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).
Thus the claims are drawn to a genus of masked cytokines that comprises any
fragment of IL-12 (from any species), a random extracellular domain IL-12Rβ2, Fc domains with disclosed mutations, and cleavable linkers.
The specification describes a large number of masked cytokines comprising IL-2
and IL-15, linkers and various Fc domains. However, the specification does not disclose any construct that comprises IL-12, IL-12Rβ and specific linkers or specific Fc domains. Thus the specification does not actually describe any construct that fulfill the requirements of the claims. Just stating that the construct can be made does not represent an adequate written description of the claims.
On page 5-6 of the remarks Applicant argues that the rejection should be withdrawn because:  “Those of ordinary skilled in the art would be able to readily envisage, based on the descriptions in the present specification, e.g. the constructs in Table 8, that a cytokine and its masking moiety, in addition to IL-2 and IL-15 shown as examples, can be inserted into this generic construct, replacing IL-2 ( or IL-15) and IL-2R ( or IL-l 5R) respectively, to achieve the desired result. The claimed masked IL-12 with the same structural properties described in the specification can be easily predicted by applying the present construct.
Based on the knowledge in the art and the correlation between structure and function provided by the construct design described in the present specification, an artisan skilled in the art would have recognized that the description of the exemplary construct would have put the applicant in possession of the masked IL-12 as claimed at the time of filing.”
The arguments were carefully considered but not found persuasive because the rebuttal is addressed to an enablement rejection (which was not made). In the interview of 08/25/2022 Applicant was made aware of the lack of data regarding any construct comprising IL-12 related constructs and it was clearly indicated that experimental data comprising the type of constructs claimed should be presented for the assessment of possession of the invention. Applicant has not done it and therefore the rejection stands.
Moreover, Applicant should be careful when raising the argument that: “The generic structural configuration is to achieve a functional outcome; that is for releasing a "masked" inactive agent (i.e., cytokine) to activate the agent. The representative species demonstrate the correlation of the structure properties and the functional characteristics. In this regard, the key feature in this generic construct structure relates to the relevant interaction of each component within the construct, not the exact types, e.g., sequences of cytokines. That is to say a cytokine moiety and its corresponding masking moiety can be "plugged" into this defined construct. Cytokine IL-12 and its masking moiety IL-12RP2 can be inserted into this generic construct as described in the specification. In various sections, the specification describes use of the generic construct configuration to create a "masked cytokine" genus including IL-12.” This declaration may be construed as a recognition of the obviousness of the claims in view of the art at the filing date (see International preliminary report of patentability  for the grandparent Application PCT/US2019/053588- attached).

Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/           Primary Examiner, Art Unit 1647